Case 14-18778-mdc      Doc 100    Filed 06/25/20 Entered 06/25/20 09:52:32    Desc Main
                                 Document      Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: Tyesha N. Pollard                          CHAPTER 13
                            Debtor(s)
                                                   BKY. NO. 14-18778 MDC


                  ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

  To the Clerk:

         Kindly enter my appearance on behalf of PNC BANK NATIONAL ASSOCIATION
  and index same on the master mailing list.


                                                  Respectfully submitted,
                                              /s/ Rebecca A. Solarz Esquire
                                              Rebecca A Solarz, Esquire
                                              Kevin G. McDonald, Esquire
                                              KML Law Group, P.C.
                                              701 Market Street, Suite 5000
                                              Philadelphia, PA 19106-1532
                                              (215) 627-1322
